IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DEONTAE ALLEN MCDOWELL,                      : No. 49 WM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PA. BOARD OF PROBATION AND                   :
PAROLE,                                      :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.